Exhibit 10.45

 

LOGO [g257049g03e04.jpg]

 

JAMES R. MICHAUD    CLIFFS NATURAL RESOURCES INC. Senior Vice President – Human
Resources    200 Public Square, Suite 3300, Cleveland, OH 44114-2315 P.
216.694.5533 james.michaud@cliflsnr.com    P 216.694.5700
cliffsnaturalresouces.com

June 7, 2011

William R. Calfee

3911-3 Lander Road

Chagrin Falls, Ohio 44022

Dear Mr. Calfee:

Due to your planned retirement on July 1, 2011, the Compensation & Organization
Committee of the Board of Directors has approved a consulting arrangement and
special treatment of your Long-Term Incentive (LTI) and Management Performance
Incentive (MPI) awards.

The specific elements Include:

 

  •  

One year consulting agreement paid at a monthly rate of $8,000.00.

 

  •  

The consulting agreement would be renewable after 12 months; by agreement of
both you and a designated representative of Cliffs Natural Resources Inc. (the
“Company”). The parties commit to give each other at least 60 days advance
written notice of intent to renew this agreement.

 

  •  

Consulting duties Include:

 

  •  

Assistance in the development of the new commercial organization.

 

  •  

Working on the Arcelor Mittal Issues, and .

 

  •  

Any other assignments that help add value to the organization.

 

  •  

Your consulting duties should not prevent you from experiencing a “separation
from service” for purposes of nonqualified deferred compensation plans of the
Company that are subject to the requirements of Section 409A of the Internal
Revenue Code (the “Code”) because we anticipate that the level of consulting
services you will be asked to perform will not exceed 20 percent of the average
level of services you performed during the last few years of your employment.

 

  •  

Upon signing the consulting agreement and prior to your planned retirement, the
Company will make a one-time payment of $30,000 to you.



--------------------------------------------------------------------------------

  •  

Your outstanding LTI awards for the 2009 - 2011 and 2010 - 2012 LTI Incentive
Periods will not be prorated as a result of your retirement and the amounts
payable thereunder will be based on the degree of actual achievement and will be
determined and paid in the normal course following the completion of each LTI
cycle. You will not forfeit any portion of the Performance Shares or the
Restricted Share Units (RSUs) granted to you for both cycles solely as a result
of your retirement, notwithstanding Section 8.4 or 10.5 of the Amended and
Restated Cliffs 2007 Incentive Equity Plan, as amended, or any other provision
of that Plan or the applicable award agreements that would have required such
proration or forfeiture. In effect, your Performance Shares and RSUs will be
settled as though you remained employed throughout the entire incentive period
and will be based on the level of the Company’s actual performance when measured
against the applicable performance objectives over the entire applicable
incentive period. This additional vesting will not accelerate the date of
payment of such awards, and the Company will make such payments to you in a
manner that complies with Section 409A of the Code.

 

  •  

Your 2011 MPI Plan award will not be prorated on account of your retirement.
Instead, you will be paid the 2011 MPI award as though you remained employed
through the date the 2011 MPI awards are paid to other senior executives. The
Organizational MPI Grant will be calculated based upon the Company’s actual
performance during 2011 when measured against the twelve performance criteria
listed in the March 8, 2011 MPI award letter from Joe Carrabba, The additional
vesting and the waiving of the requirement that you be employed on the date of
payment of the 2011 MPI award provided by this paragraph will not accelerate the
date of payment of the 2011 MPI award, and the Company will make such payment to
you in a manner that complies with Section 409A of the Code.

 

  •  

The Company will provide you with additional payments, if necessary, equal to
the amount of any additional tax or interest incurred or assessed, including an
amount equal to the income tax on such additional payments, if the 2009-2011 LTI
award, the 2010-2012 LTI award, the 2011 MPI award or any payments thereof do
not comply with Section 409A of the Code. The Company shall make such additional
payments to you by the end of the calendar year following the calendar year in
which you remit the additional taxes or interest.

Bill, please sign below to indicate your acceptance of the consulting
arrangement and special treatment of your LTI and MPI awards described above. A
separate agreement detailing your responsibilities and those of the Company in
your consulting role will be supplied as well.

 

Sincerely, /s/ James R. Michaud James R. Michaud Senior Vice President – Human
Resources

 

Accepted:   /s/ William R. Calfee   William R. Calfee Date:   June 7, 2011

 

Page 2 of 2



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is being entered into by and
between Cliffs Natural Resources Inc., an Ohio corporation with its headquarters
located at 200 Public Square, Suite 3300, Cleveland, OH 44114-2315 (the
“Company”) and William R. Calfee, an individual with an address at 3911-3 Lander
Road, Chagrin Falls, Ohio 44022 (“Consultant”).

1. Term. The term of this Agreement shall be for the period beginning on July 5,
2011, and ending on June 29, 2012, unless terminated earlier in accordance with
the terms set forth below. The parties may extend the term of this Agreement if
they mutually agree to do so in writing at least sixty (60) days prior to the
end of the term then in effect.

2. Relationship of the Parties/Engagement of Consultant by Company. The
Consultant and the Company intend to create an independent contractor
relationship between them. In this regard, the Company is interested only in the
results to be achieved through the services described below, and the conduct and
control of the work will be determined solely by Consultant. Consultant is
neither an agent nor an employee of the Company and shall not hold himself out
as such.

3. Scope of Services. The Consultant agrees to advise, support and collaborate
with the Company at the Company’s request on development of the new commercial
organization, assistance with major customer issues, and other assignments that
add value to the organization all on mutually agreeable terms (the “Services”).
The Company’s requests for Services shall be made through the Executive Vice
President, President – Global Commercial of the Company, and the Consultant
shall submit invoices and expense reports and direct other communications
through that officer. Consultant shall generally be available to provide
Services at least four business days per month during the term of this
Agreement. The parties hereto reasonably anticipate that the level of Services
that Consultant will be asked to perform will not exceed twenty percent (20%) of
the average level of services the Consultant performed for the Company during
the 36-month period immediately prior to the effective date of this Agreement,
and the Consultant will not be required to provide Services exceeding that
level. In rendering Services under this Agreement, Consultant shall conform to
high professional standards of work and business ethics. Consultant shall not
use time, materials, or equipment of the Company for purposes other than
providing the Services without the prior written consent of the Company. In no
event shall Consultant take any action, accept any assistance or engage in any
activity that would result in any entity or organization acquiring any rights of
any nature in the results of work performed by or for the Company.

4. Consulting Fee. As payment for the Services, the Company shall pay the
Consultant a base monthly consulting fee in the gross amount of $ 8,000.00. The
fee shall not be reduced in the event that Consultant performs less than the
equivalent of four business days of Services per month. The fee shall be
increased at the rate of $2,000.00 per day for each day in excess of four days
that Consultant performs Services during any month. Consultant shall provide a
monthly invoice itemizing the Services provided in the previous month, and
Company shall issue payment within forty-five (45) days of receipt of the
invoice.



--------------------------------------------------------------------------------

5. Expenses. The Company will reimburse Consultant for reasonable travel and
other expenses incurred in connection with the Services pursuant to the
guidelines set forth in the Company’s expense reimbursement policy; provided,
reimbursement of any eligible expenses will be paid within 45 days following the
Consultant’s written request for such reimbursement; provided further that the
Consultant provide such written notice no later than 60 days before the last day
of the calendar year following the calendar year in which said expenses were
incurred so that the Company can make the reimbursement within the time periods
required by Section 409A. The amount of expenses otherwise eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement during any other calendar year. The right to
reimbursement will not be subject to liquidation or exchange for any other
benefit. Except as approved in advance in writing by the Company, Consultant
will be responsible for any other expenses incurred by him in performing
Services hereunder.

6. Taxes/Benefits. Since Consultant is an independent contractor, he will be
responsible for payment of all federal, state and local taxes with respect to
all payments made to him or on his behalf by the Company pursuant to this
Agreement, including self-employment taxes. The Company will issue to the
Consultant a Form 1099 (or like or similar Internal Revenue Service form) for
any fees paid to the Consultant under this Agreement during the term hereof.
Similarly, since Consultant is an independent contractor, he will not be
eligible to participate in the Company’s active group health insurance, workers’
compensation coverage or other active employee benefits programs.

7. Insurance. Consultant agrees to purchase and maintain at his own expense
worker’s compensation insurance, general liability insurance and automobile
liability insurance. Certificates of insurance shall be provided to the Company
upon request.

8. Patents, Trademarks, Trade Names and Copyrights. The Company owns or has
exclusive rights to all patents, trademarks, trade names, copyrights and any
other intellectual property applicable to its products and services. During the
term of this Agreement, Consultant shall have the right to use in connection
with his provision of the Services any of the Company’s trademarks, trade names,
copyrights and other intellectual property used in connection with its products
and services. Upon termination of this Agreement, Consultant will immediately
cease all use of the Company’s trademarks, trade names, copyrights and other
intellectual property.

9. Workspace Access. Upon request, the Company will provide Consultant access at
its headquarters to workspace upon request, including basic administrative
support services when Consultant utilizes workspace. The Company will provide
Consultant e-mail access, a laptop and other supplies or services as needed from
time to time during the term of this Agreement.

10. Confidential and Inside Information. Consultant acknowledges that prior to
and during his engagement he was and will be given access to and may acquire
knowledge or Confidential Information and/or Trade Secrets. For purposes of this
Agreement, “Confidential Information and/or Trade Secrets” shall include but not
be limited to information in any form or medium regarding (i) customers of the
Company and persons employed by customers of the Company; (ii) vendors and
suppliers of the Company; (iii) pricing structure and profit margins of the
Company; (iv) employees of the Company and payroll policies; (v) information
relating to the Company’s computer and billing systems; (vi) activities of the
Company’s officers, directors, employees and affiliates, (vii) the Company’s
production methods, formulations and research and development efforts, and
(viii) other proprietary, legal, confidential or secret information relating to
the business, services, activities, plans, strategies, negotiations, finances or
operating aspects of the Company.

 

2



--------------------------------------------------------------------------------

Consultant shall not during the term of his engagement, unless expressly
authorized by the Executive Vice President, President – Global Commercial of the
Company or required by law, disclose to any third parties Confidential
Information and/or Trade Secrets, and he shall confine his use of Confidential
Information and/or Trade Secrets exclusively to carrying out his
responsibilities for the Company, Consultant agrees to keep all Confidential
Information and/or Trade Secrets entrusted to him in a secure place during his
engagement and further agrees not to publish, communicate, divulge, use, or
disclose, directly or indirectly, for his own benefit or for the benefit of
another, either during or after the term of this Agreement any Confidential
Information and/or Trade Secrets.

Upon termination or expiration of this Agreement, Consultant shall immediately
return to the Company all Confidential Information and/or Trade Secrets in any
written, electronic or other format produced or acquired during the performance
of this Agreement and all copies thereof, including handwritten notes, made or
derived from that information. Such material is and shall remain the property of
the Company.

In addition to access to Confidential Information and/or Trade Secrets,
Consultant may also have access to “Inside Information” as set forth in the
Company’s Policy on Insider Information and Insider Trading, which is
incorporated by reference herein, and with which Consultant shall comply if
applicable.

11. Non-Compete, Non-Circumvent and Non-Solicitation. Consultant will not
establish or engage in any business that competes or intends to compete with the
Company’s business either during the term of this Agreement or for a period of
twelve (12) months after the termination of this Agreement. Consultant hereby
acknowledges that the fees paid by the Company to Consultant under this
Agreement have included the consideration for such twelve month noncompetition
obligation. Nothing herein shall prevent Consultant from entering into similar
arrangements with others or holding himself out to the public as available to
provide consulting services for others, provided that Consultant does not
violate the restrictions of this Agreement. In addition, Consultant covenants
and agrees that, during the term of this Agreement and for a period of twelve
(12) months following the termination thereof, Consultant will not: (a) directly
or indirectly induce any customers of the Company to cease doing business with
the Company or to patronize any business similar to that of the Company;
(b) directly or indirectly request or advise any customer of the Company to
withdraw, curtail or cancel such customer’s business with the Company; or
(c) directly or indirectly solicit any of the employees of the Company to
terminate employment or employ any of the employees of the Company.

12. Remedies for Breach. The parties hereto recognize that Consultant’s Services
to be rendered hereunder are of a special and unique character and that in the
event of a breach by Consultant of his obligations under this Agreement, the
Company shall be entitled to institute and prosecute proceedings in a state or
federal court located in Cleveland, Ohio, either in law or in equity, to:
(i) obtain damages for any breach of this Agreement; and (ii) enjoin Consultant
from further violations. Consultant consents to personal jurisdiction in the
state and federal courts located in Cleveland, Ohio, for purposes of such
proceedings.

 

3



--------------------------------------------------------------------------------

13. Termination. Either party may terminate this Agreement at any time upon
thirty (30) days written notice to the other party. If the Company terminates
this Agreement without Good Cause, the Company shall pay to Consultant within
thirty (30) days of such termination final earned fees otherwise owed to
Consultant and the balance of the monthly payments that would have been paid
under this Agreement but for such termination. In addition, either party may
terminate this Agreement immediately for “Good Cause”. The Company shall have
“Good Cause” to terminate this Agreement if Consultant: (a) materially violates
any of the provisions of this Agreement; (b) breaches or fails to perform his
obligations under this Agreement; (c) engages in criminal conduct in connection
with the performance of his duties hereunder; or (d) becomes involved in
insolvency, receivership or bankruptcy proceedings, provided that Good Cause
under items (a) and (b) will not exist unless the Consultant fails during a
thirty (30) day period following written notice from the Company of the facts
and circumstances it alleges give rise to Good Cause to take appropriate
corrective action. In the event of a termination by the Company for Good Cause,
Company shall pay final earned fees otherwise owed to Consultant within thirty
(30) days following termination, provided that Consultant has fulfilled all
other obligations under this Agreement. The Consultant may terminate this
Agreement if the Company fails to make timely payment of any amount due to
Consultant under this Agreement and be paid, within thirty (30) days of such
termination, final earned fees otherwise owed to Consultant and the balance of
the monthly payments that would have been paid under this Agreement but for such
termination.

14. Amendment. This Agreement may not be modified, amended, or waived in any
manner except by an instrument in writing signed by both of the parties hereto.

15. Miscellaneous. This Agreement constitutes the entire agreement of the
parties with respect to its subject matter and there are no other oral or
written agreements or understandings between the parties in respect thereof.
This Agreement shall be governed and construed in accordance with the laws of
the State of Ohio. This Agreement may be signed in any number of counterparts,
and by electronic means. This Agreement may not be assigned by the Consultant
without the written consent of the Company.

 

The Company By:   /s/ D. J. Gallagher Title:   Executive V.P., President-Global
Commercial Date:   June 7, 2011

 

Consultant /s/ William R. Calfee Date: June 7, 2011

 

4